UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6843



KEVIN ANTHONY DUDLEY,

                                              Petitioner - Appellant,

          versus


MATTHEW B. HAMIDULLAH, Warden,

                                               Respondent - Appellee,

          and


BUREAU OF PRISONS,

                                                           Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Joseph F. Anderson, Jr., Chief
District Judge. (2:07-cv-00022-JFA)


Submitted:   August 8, 2007                 Decided:   August 21, 2007


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Anthony Dudley, Appellant Pro Se.  Emily Yolanda Howard,
SOCIAL SECURITY ADMINISTRATION, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin Anthony Dudley, a federal prisoner, appeals the

district court’s order and judgment accepting the recommendation of

the magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2007) petition.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   Dudley v. Hamidullah, No. 2:07-cv-

00022-JFA (D.S.C. May 24, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -